ORDER

PER CURIAM.
Keith Kelly (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court erred in denying, without an evidentiary hearing, his claims that counsel was ineffective for failing to: (1) move to quash the venire panel after learning that Movant was visibly shackled during a portion of voir dire; (2) impeach State witness Zack Flynn with prior inconsistent deposition testimony; (3) obtain a surveillance video; and (4) move for a change of judge. Movant also contends that the motion court erred in denying his motion for change of judge or disqualification in the post-conviction proceeding.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).